EXHIBIT 10.1



AMENDMENT #9 TO
AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment #9 to Amended and Restated Agreement for Wholesale Financing
(“Amendment”) is entered into on March 31, 2020, by and among ePlus Technology,
inc. (“Technology”), ePlus Technology Services, inc. (“Services”) and SLAIT
Consulting, LLC (“SLAIT”; and together with Technology and Services, each
sometimes referred to as a “Dealer,” and sometimes referred to collectively,
jointly and severally, as “Dealer”) and Wells Fargo Commercial Distribution
Finance, LLC (“CDF”) and is to that certain Amended and Restated Agreement for
Wholesale Financing dated July 23, 2012, by and between Dealer and CDF (as the
same has been amended by that certain Amendment #1 to Amended and Restated
Agreement for Wholesale Financing dated July 31, 2014, that certain Amendment #2
to Amended and Restated Agreement for Wholesale Financing dated July 24, 2015,
that certain Amendment #3 to Amended and Restated Agreement for Wholesale
Financing dated October 20, 2015, that certain Amendment #4 to Amended and
Restated Agreement for Wholesale Financing dated July 28, 2016, that certain
Amendment #5 to Amended and Restated Agreement for Wholesale Financing dated
July 27, 2017, that certain Amendment #6 to Amended and Restated Agreement for
Wholesale Financing dated February 15, 2018, that certain Amendment #7 to
Amended and Restated Agreement for Wholesale Financing dated January 15, 2019,
that certain Amendment #8 to Amended and Restated Business Financing Agreement
and Amended and Restated Agreement for Wholesale Financing dated December 12,
2019, and that certain Joinder to Amended and Restated Business Financing
Agreement and to Amended and Restated Agreement for Wholesale Financing dated
January 19, 2019 and as further amended, restated, amended and restated,
modified, extended, renewed, substituted, and/or supplemented, the “Agreement”).
All terms which are not defined herein shall have the same meaning in this
Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Amendments.  Amendments to the Agreement:



a.
Section 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:



“Credit Facility. Subject to the terms of this Agreement, CDF agrees to provide
to Dealer an inventory floorplan credit facility of (i) except during a
Temporary Uplift Period, Two Hundred Fifty Million Dollars ($250,000,000.00),
(ii) during any Temporary Uplift Period, Three Hundred Twenty Five Million
Dollars ($325,000,000.00) and (iii) during any 2020 Uplift Period, Three Hundred
Million Dollars ($300,000,000.00); provided, however, that at no time will the
sum of (a) the principal amount outstanding under Dealer’s inventory floorplan
credit facility with CDF under this Agreement, (b) the Letter of Credit
Obligations (as defined in the BFA (as defined below)) and (c) the principal
amount outstanding under Dealer’s Accounts Receivable Facility (as defined in
the BFA) (the “Aggregate Outstandings”) exceed the Aggregate Facility Limit (as
defined below).  CDF’s decision to advance funds will not be binding until the
funds are actually advanced.


In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time (the “BFA”), CDF agrees to provide to Dealer an
accounts receivable facility of: (i) between February 14, 2020 through April 14,
2020 Seventy-Five Million Dollars ($75,000,000.00) and (ii) after April 14,
2020, Fifty Million Dollars ($50,000,000.00); provided, however, that at no time
will the Aggregate Outstandings exceed the Aggregate Facility Limit. CDF’s
decision to advance funds will not be binding until the funds are actually
advanced.


1

--------------------------------------------------------------------------------

If, at any time, the Aggregate Outstandings exceeds the then applicable
Aggregate Facility Limit, Dealer will immediately pay to CDF an amount not less
than the difference between (i) the Aggregate Outstandings and (ii) the
Aggregate Facility Limit.


As used herein, “Aggregate Facility Limit” means (i) except during a Temporary
Uplift Period, Two Hundred Fifty Million Dollars ($250,000,000.00), (ii) during
any Temporary Uplift Period, Three Hundred Twenty Five Million Dollars
($325,000,000.00) and (iii) during any 2020 Uplift Period, Three Hundred Million
Dollars ($300,000,000.00).


As used herein, “Temporary Uplift Period” means the period in any year starting
in 2018, beginning on the date of Dealer’s electronic notification to CDF of its
election to temporarily increase Dealer’s inventory floorplan credit facility,
which such date shall not be earlier than July 1 of such year, and ending on the
earlier of (i) the date that is 90 days following the date of such election and
(ii) October 31 of such year.


As used herein, “2020 Uplift Period” means the 90 day period ending on May 5,
2020.”


b.
Section 6 of the Agreement is hereby amended by deleting the second to last 
sentence in such Section and replacing it with the following:



 “Notwithstanding the foregoing subsections (k) and (l), Dealer, from time to
time, may make a dividend to ePlus inc. if, after giving effect to such
dividend, and as of the date of such dividend, (i) Dealer is not in default
under the terms and conditions of this Agreement, (ii) Dealer’s Available
Borrowing is not less than Twenty Million Dollars ($20,000,000.00) and (iii)
Dealer does not have any outstandings under its Accounts Receivable Facility
with CDF (provided that this clause (iii) shall not apply as of March 31,
2020).”


2.
Each Dealer hereby ratifies and confirms the Agreement, as amended hereby, and
each Other Agreement (as defined in Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time) executed by such Dealer in all respects.



3.
Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.



4.
This Amendment shall be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their participants, successors and assigns.



5.
This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.



[Remainder of Page Intentionally Left Blank]




2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.



 
“DEALER”
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
SLAIT CONSULTING, LLC
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
“CDF”
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ Jack Morrone
     
Print Name:
 Jack Morrone
     
Title:
Duly Authorized Signatory





3

--------------------------------------------------------------------------------